Citation Nr: 1106380	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than July 5, 2007 for 
the award of service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972, 
to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision of the Wilmington, Delaware, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus in July 
2004.

2.  The Veteran first filed a claim for service connection for 
diabetes mellitus on July 5, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 5, 2007 for 
the award of service connection for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2007 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the underlying 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  

Moreover, the Veteran is challenging the effective date assigned 
following the grant of service connection for diabetes mellitus.  
In Dingess, the United States Court of Appeals for Veterans 
Claims held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, a VA examination report, and private treatment 
records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 
2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  
Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  
Unless specifically provided otherwise, the effective date of an 
award based on an original claim for compensation benefits shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2010).  If a claim is received 
within one year from the date of discharge or release from 
service, the effective date of an award for disability 
compensation to a veteran shall be the day following the date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 
(1997).

In this case, the Veteran first filed a claim for service 
connection for diabetes mellitus on July 5, 2007, more than one 
year after his separation from service.  No formal or informal 
claim for service connection for diabetes mellitus was received 
prior to that date.  In fact, the July 2007 claim is the first 
document received by the Veteran in the claims file.  

The Veteran reports, and the medical evidence confirms, that the 
Veteran was diagnosed with diabetes in 2004.  The Veteran argues 
that the effective date for the award of service connection for 
diabetes should be based on the date his diabetes was diagnosed 
in 2004.  However, the law clearly states that the effective date 
for an award of compensation will be the date of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (emphasis added).  Because the date of claim is later 
than the date he was diagnosed with diabetes, an effective date 
earlier than July 5, 2007, the date his claim for service 
connection for diabetes was received, is not authorized under 
38 C.F.R. § 3.400.  

The Board recognizes that when compensation is awarded pursuant 
to a liberalizing law which became effective on or after the date 
of its enactment or issuance, in order for a claimant to be 
eligible for retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the effective 
date of the liberalizing law and that such eligibility existed 
continuously from that date to the date of claim of entitlement.  
See 38 C.F.R. § 3.114(a) (2010).  Effective July 9, 2001, type 2 
diabetes was added to the list of diseases presumed related to 
exposure to certain herbicides.  See 66 Fed. Reg. 23166 (2001).  
However, the medical evidence reflects that the Veteran's 
diabetes mellitus was not diagnosed until July 2004, after the 
liberalizing law took effect.  As the Veteran was not diagnosed 
with diabetes mellitus until 2004, he was not eligible for 
benefits when the liberalizing law in this case became effective 
in July 2001.  Hence, an earlier effective date is not warranted 
pursuant to 38 C.F.R. § 3.114.  

An earlier effective date is also not warranted based on 38 
C.F.R. § 3.816 (2010) as the Veteran did not file a claim for 
service connection for diabetes mellitus until after that 
condition was added to the presumptive list for conditions 
related to herbicide exposure.  

For all the reasons expressed above, an effective date earlier 
than July 5, 2007, for the award of service connection for 
diabetes mellitus cannot be granted.  

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than July 5, 2007 for 
the award of service connection for diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


